            Case 1:20-cv-02800-JMC Document 32 Filed 01/07/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JASMINE RITTERSBACHER

                       Plaintiff
                                                      Civil Action No. 20-cv-02800-JMC
       v.

FOOD LION, LLC et al.


                       Defendants

                                             ORDER

       UPON CONSIDERATION of the Defendants’ Joint Motion to Modify the Scheduling

Order, with the consent of Plaintiff, the entire record herein, and for good cause shown, it is this

7th day of January, 2021; hereby,

       ORDERED, that the Motion is GRANTED, and it is further

       ORDERED, that the Scheduling Order is modified as follows:

EVENT:                                               Previous Date:         Amended Date:

Defendants’ 26(a)(2) disclosures                     1/19/21                3/19/21

Plaintiff’s Rebuttal 26(a)(2) disclosures            2/2/21                 4/2/21

Rule 26(e)(2) supplementation of                     2/9/21                 4/9/21
disclosures and responses

Discovery deadline; Status Report                    3/5/21                 5/4/21

Requests for admission                               3/12/21                5/11/21

Dispositive pretrial motions deadline                4/5/21                 6/4/21

       SO ORDERED.


                                                     _____________/s/_________________
                                                     J. Mark Coulson
                                                     United States Magistrate Judge
